DETAILED ACTION
Status of the Claims

The present application is being examined under the pre-AIA  first to invent provisions. Claims 1, 6, 7, 9-12, 14-20 and 22-25 have been amended. Claims 1-25 are currently pending and have been examined below.


	
Response to Amendment
	Applicant’s amendments to the claims are sufficient to overcome the 102 rejection set forth in the previous Office Action. A new prior art rejection has been set forth. See below.
	Applicant’s amendments to the claims are sufficient to overcome the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph rejection set forth in the previous Office Action. The limitations are no longer interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 11, 12, 15, 19, 20 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The above listed claims are indefinite, as the claims recite transition phrases in the middle of the claim (comprises) making the claim unclear as to the metes and bounds of the claimed invention. Correction is necessary. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ganguly (US 2009/0164477) in view of Kumar et al., (US 2010/0131835).
Claims 1, 9, 17 and 25: A system, method, apparatus and computer readable medium for supporting a lead verification service, the system comprising: 
a verification server [Fig. 1] (describes seal server); and 
a web server configured to host a website comprising a lead generator, the lead generator [Fig. 1] (describes lead generator server) configured to: 
notify the verification server when a visitor accesses the website to enter information into a form [0012] (describes “Still referring to FIG. 1, the provider may select a link (1) on a website (or the like) that causes an electronic lead form 104 to load into the browser or viewer on the computer 102 or device. For example, the provider may "click on" or select a "click to request a customized quotation from a dealer near you link/button" found on a data generator's website. Thereafter, form data for the electronic lead form 104 page, including a unique identifier for the form, may be transmitted from the data generator's server 100 to the provider's computer 102 and then displayed by internet browser or viewer. The unique identifier transmitted with the form data may be a computer code (e.g., html), a digital image, or other electronic tag that is provided in advance to the data generator server 100 by the seal server 106 (discussed below) and then associated with a specific type of electronic lead form 104.”)
receive a reference key comprising a unique identifier from the verification server [0012] (describes “unique identifier transmitted with the form data may be a computer code (e.g., html), a digital image, or other electronic tag that is provided in advance to the data generator server 100 by the seal server 106”); 
and in response to the visitor submitting the form, send form data to the verification server or at least one interested party, the form data comprising the reference key and at least some of the information entered into the form [0015] (describes “[0015] Still referring to FIG. 1, once prepared, the electronic lead form 104 may be submitted/electronically returned (3) to the lead generator's server 100 from the provider's browser/computer 102 as a prepared electronic form. Then, as an optional step, upon submission of the electronic lead form 104 to the lead generator's server 100, the provider's internet browser 102 or device may be automatically redirected (4) to a post-submission webpage 110 that is likewise displayed on the provider's device using a computer code associated with tie form data/electronic lead form.”).
While Gnugly describes sending form data to a verification server, wherein the form data includes sending a prepared electronic form to the server including a digital image, which one could interpret as a “screenshot” [0012] (describes “Thereafter, form data for the electronic lead form 104 page, including a unique identifier for the form, may be transmitted from the data generator's server 100 to the provider's computer 102 and then displayed by internet browser or viewer. The unique identifier transmitted with the form data may be a computer code (e.g., html), a digital image.”); [0013] (describes “Tie first query or tracked data may include: 1) a time and date log corresponding to the transmission time of the query (or alternatively the generation of the form on the browser); 2) the IP-address of the provider's computer 102 or device; 3) the URL of the form being prepared (i.e., the a referrer url); 4) the URL parameters and information in the HTTP request; and 5) the unique identifier associated with the form data.”), the examiner has provided an additional reference to teach that it was known in the art at the time for a digital image to be a screen shot/screen capture. 
However, Kumar teaches that it was known in the art, at the time of the invention to utilize screen shots to verify information related to sales leads. [0014] (describes acts of “screen capture” to record data of visitors).
It would have been obvious because “it is desired that information about visitors to ecommerce pages be made available to site owners for the purpose of leveraging information captured about the visitors to the site to increase sales revenue of the site through proactive contact with those potential customers.” (Kumar, 0005).Moreover, it would have been obvious to modify the type of data sent to verification server to include screen captures as described in Kumar since such modification is a simple substitution for one known element for another and the results of the substitution would have been predictable.
10. The system of Claim 9, wherein: the lead generator comprises instructions that when executed cause the at least one processor to store the reference key in the form; and the reference key allows the at least one interested party to verify the form data.  [0013] (describes “Tie first query or tracked data may include: 1) a time and date log corresponding to the transmission time of the query (or alternatively the generation of the form on the browser); 2) the IP-address of the provider's computer 102 or device; 3) the URL of the form being prepared (i.e., the a referrer url); 4) the URL parameters and information in the HTTP request; and 5) the unique identifier associated with the form data. The seal server may include a seal assignment database 107 that includes a collection of unique electronic data seals or identifiers in the form of a graphic image, and a seal request data log 108 (i.e., a computer readable memory.”)
11. The system of Claim 10, wherein the instructions that when executed cause the at least one processor to store a verification universal resource locator (URL) that includes the reference key.  [0013] (describes “Tie first query or tracked data may include: 1) a time and date log corresponding to the transmission time of the query (or alternatively the generation of the form on the browser); 2) the IP-address of the provider's computer 102 or device; 3) the URL of the form being prepared (i.e., the a referrer url); 4) the URL parameters and information in the HTTP request; and 5) the unique identifier associated with the form data. The seal server may include a seal assignment database 107 that includes a collection of unique electronic data seals or identifiers in the form of a graphic image, and a seal request data log 108 (i.e., a computer readable memory.”)
12. The system of Claim 11, wherein the instructions that when executed cause the at least one processor to receive the reference key comprising the unique identifier from the verification server, instructions that when executed cause the at least one processor to receive a script comprising the reference key; send a request for the verification URL according to the script, the request comprising the reference key; receive the verification URL, the verification URL comprising the reference key; and store the verification URL in the form data [0013] (describes “[0013] Still referring to FIG. 1, a computer code (e.g., html) associated with the form data/electronic lead form 104 may contain a script (or similar electronic prompt) to cause a query to be transmitted (2) from the provider's browser/computer 102 to a remotely located seal server 106, processing unit or like device. Specifically, as the form data/electronic lead form 104 is automatically loaded onto the provider's device/computer 102 by the browser (or concurrently therewith), the form data/electronic lead form 104 (specifically, the code therefore) may prompt the provider's device or browser to transmit a first query or tracked data set to a remote seal server 106. Tie first query or tracked data may include: 1) a time and date log corresponding to the transmission time of the query (or alternatively the generation of the form on the browser); 2) the IP-address of the provider's computer 102 or device; 3) the URL of the form being prepared (i.e., the a referrer url); 4) the URL parameters and information in the HTTP request; and 5) the unique identifier associated with the form data. The seal server may include a seal assignment database 107 that includes a collection of unique electronic data seals or identifiers in the form of a graphic image, and a seal request data log 108 (i.e., a computer readable memory).”).  
13. The system of Claim 9, wherein the information entered into the form comprises at least one of: contact information, a product description, or a service description.[0012] (describes “For example, the provider may "click on" or select a "click to request a customized quotation from a dealer near you link/button");[0013] (describes data collected including “2) the IP-address of the provider's computer 102 or device”)  
14. The system of Claim 9, wherein the form data further comprises: a uniform resource locator (URL) associated with the website or the form; a timestamp associated with a web browser accessing the website; a network address associated with the web browser. [0012] (describes “Thereafter, form data for the electronic lead form 104 page, including a unique identifier for the form, may be transmitted from the data generator's server 100 to the provider's computer 102 and then displayed by internet browser or viewer. The unique identifier transmitted with the form data may be a computer code (e.g., html), a digital image.”); [0013] (describes “Tie first query or tracked data may include: 1) a time and date log corresponding to the transmission time of the query (or alternatively the generation of the form on the browser); 2) the IP-address of the provider's computer 102 or device; 3) the URL of the form being prepared (i.e., the a referrer url); 4) the URL parameters and information in the HTTP request; and 5) the unique identifier associated with the form data.”).  
15. The system of Claim 9, wherein the instructions that when executed cause the at least one processor to notify the verification server when the visitor accesses the website, comprise instructions that when executed cause the at least one processor to send a request to the verification server in response to a web browser visiting the website executing a lead verification service script.  [0013] (describes “Still referring to FIG. 1, a computer code (e.g., html) associated with the form data/electronic lead form 104 may contain a script (or similar electronic prompt) to cause a query to be transmitted (2) from the provider's browser/computer 102 to a remotely located seal server 106, processing unit or like device. Specifically, as the form data/electronic lead form 104 is automatically loaded onto the provider's device/computer 102 by the browser (or concurrently therewith), the form data/electronic lead form 104 (specifically, the code therefore) may prompt the provider's device or browser to transmit a first query or tracked data set to a remote seal server 106.”).
16. The system of Claim 15, wherein the lead generator further comprises instructions that when executed cause the at least one processor to receive verification data along with the reference key; and provide the reference key and additional data that is generated based on the verification data. [0015] (describes “[0015] Still referring to FIG. 1, once prepared, the electronic lead form 104 may be submitted/electronically returned (3) to the lead generator's server 100 from the provider's browser/computer 102 as a prepared electronic form.”); [0018] (describes “Accordingly, the data lead generator's server 100, and thus the data generator, is removed from the process of verifying that a provider actually visited the data generator's website or that the provider independently chose to submit data.”); [0019] (describes “Still referring to FIG. 1, the electronic lead form 104 may be prepared and submitted to the data server 100 from the provider's browser, computer 102 or device and include collected data 1) concerning the provider, and 2) a copy of tie first query or tracking data. The collected or prepared data concerning the provider may include personal, business information and financial information for the provider.”)
Claims 2-8 and 18-24 are substantially similar in scope to claims 10-16 and are rejected under the same rationale as claims 10-16. See above.

Response to Arguments
Applicant's arguments with respect to claims 1-25 have been considered but are mootin view of the new ground(s) of rejection, as presented above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE MEYERS SHANKER whose telephone number is (571)270-5460. The examiner can normally be reached Monday and Tuesday 10:00am- 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JULIE MEYERS. SHANKER
Examiner
Art Unit 3689



/JULIE M SHANKER/Primary Examiner, Art Unit 3689